Exhibit 10.8

EMPLOYMENT AGREEMENT

 

To:    Kurt Braun, From:    Michael Traina, CEO Mercer Staffing, Inc. Date:   
April 18, 2005 Position:    Chief Financial Officer

Mercer Staffing, Inc. (“MS”) hereby makes an offer of employment pursuant to
this Employment Agreement (“Agreement”) to Kurt Braun (“Employee”) as the Chief
Financial Officer (“CFO”) for Mercer Staffing. The CFO position is a full time
position based in our office at Doylestown Office. The job shall report to the
Chief Executive Officer (“CEO”).

Summary of Responsibilities:

The Chief Financial Officer primary responsibilities will be to write, review,
revise, and implement all policies and procedures relating to the Fiscal
Management Department. These policies and procedures will include, but not be
limited to, management and protection of the Company’s assets, financial
statements, accounts payable, accounts receivable, invoicing, and accounting
accruals. In addition, incumbent will be responsible for developing,
implementing and monitoring management systems for the financial statements
development of the Company, the accounts payable and receivable, the invoicing
per contract and general accounting accruals.

Qualifications:

 

  •  

Graduate degree (MBA preferred),

 

  •  

Computer Literate; proficient in Excel and other computer systems,

 

  •  

Five (5) years of progressive financial management experience,

 

  •  

Good interpersonal, communication, and management skills.

Principle Duties:

 

  •  

Incumbent will be responsible for the day to day operation and management of all
departments or units reporting to the Fiscal Department. This will also include
analyzing and reviewing all financial statements with the CEO.

 

  •  

Will be responsible for keeping the CEO informed as to the cash needs and
availability. The management of the Company assets will include investment of
surplus profits as well as the acquisition of the funding from all external
sources.



--------------------------------------------------------------------------------

  •  

In order to support new initiatives, development, and sustained growth of MS,
the CFO will participate in proposal development processes. The CFO will also
coordinate pricing for the MS bid process including the review of the financial
impact of the bidding.

 

  •  

The continual growth and prosperity of MS will result in the participation of
the CFO in the development of short and long-term planning strategies in
conjunction with senior management, and providing them with an understanding of
the MS’ financial outlook as well as analysis of the conditions that may affect
or have an impact on the MS’ position. In carrying out this responsibility, the
CFO will oversee the creation of departmental budgets and plans based upon the
long-term strategies developed and also be responsible for developing and
maintaining a working relationship with MS senior management. The CFO will keep
the CEO aware of the status of those relationships.

 

  •  

Employee will maintain a relationship with banking representatives in addition
to meeting with the CEO and those representatives on a regular basis.

 

  •  

CFO will develop, produce, and distribute quarterly, bi-annual, or annual review
and audits as appropriate. All requests for payments for billing, purchases,
etc. will be approved by the CFO.

 

  •  

Employee will also participate in meetings with all levels of employees, senior
managers, contractors, vendors, state, local, and government entities and the
CEO.

 

  •  

Employee understands that all information concerning clients or Company business
must be held in strict confidence and must never be discussed or conveyed to any
person not authorized by the client or the CEO to have such information or
material. Employee understands that a breach of this responsibility is grounds
for immediate dismissal.

 

  •  

All and any verbal additions and/or deletions may be made at the discretion of
the CEO.

The terms of the employment agreement for Employee as CFO are as follows:

 

  1) The Employee shall be terminable subject to the terms outlined in paragraph
2.

 

  2) Employee is terminable at will. If terminated for any reason other than For
Cause (For Cause defined below), Employee shall receive $65,000 aggregate
compensation paid out weekly over six months consistent with current payroll
practices until the total aggregate amount is paid (“Severance Payments”). In
the event of a For Cause termination, Employee shall not be eligible to receive
Severance Payments. For the purposes of this Agreement, For Cause shall be
defined as Employee engages in unfair competition, theft, embezzlement, fraud,
violates any state insurance code, issues fraudulent certificates of insurance,
violates the terms of the confidentiality or non-compete provisions of this
Agreement found in paragraph 8, or if Employee shall be convicted of a serious
felony or is adjudicated guilty of a crime involving gross, willful or wanton
fraud, misrepresentations or other conduct of moral turpitude.



--------------------------------------------------------------------------------

  3) The Employee shall receive an annual salary of $125,000 and shall receive
20 days of comprehensive paid time off (includes vacation, sick and personal
days) each year. The PTO days accrue on a monthly basis. Employee may “go in the
hole” and utilize unearned PTO if approved by his/her supervisor. The
comprehensive paid time off is pursuant to a “use or lose it” policy and such
days does not carry over from year to year. The annual cut off date for Employee
to use paid time off shall be the date of hire.

 

  4) The Employee shall be eligible to participate in the same health and dental
benefits program of the officers of MS. MS shall contribute 100% of the cost of
said coverage for Employee’s entire family.

 

  5) Employee shall be eligible to participate in a bonus incentive program
whereby the Employee may earn additional compensation if MS achieves the
following Earnings before Income Taxes, Depreciation and Amortization (“EBITDA”)
targets in 2005: EBITDA is between $2.7 million and $3.7 million, employee bonus
is $10,000, between $3.7 million and $4.7 million, bonus is $20,000 and if
EBITDA is above $4.7 million, bonus is $30,000, The annual bonus range and
EBITDA targets will be calculated at the sole discretion of the CEO. The bonus
shall be determined at the end of each fiscal year and shall be paid out weekly
over three months consistent with current payroll practices until the total
aggregate amount is paid.

 

  6) MS (“the Company”) anticipates potentially three liquidity scenarios. The
three are a sale of substantially all the assets of the Company, a partial sale
of the Company, or an initial public offering (“IPO”) of at least a portion of
the Company’s stock. The following outlines a signing bonus structure for
Employee upon the occurrence of each event. The employee must be an employee of
MS at the time of either the filing of the IPO with the Securities and Exchange
Commission or at the time initial contact is made with the potential purchaser
of the Company in order to receive the bonus. The bonuses are not cumulative and
Employee shall be entitled to only one of the following bonuses: Upon successful
completion of an IPO of at least a portion of the Company’s stock, Employee
shall be entitled to either, at the sole discretion of the Employer, $100,000 of
the proceeds of the IPO in cash, or an equivalent value of the Company stock at
the time of the offering with the agreement that Employee remains on staff for a
period of at least 3 months following the IPO if the Company desires; Upon a
partial sale of the assets of the Company, Employee shall be entitled to a cash
payment of $100,000 with the agreement that Employee remains on staff for a
period of 3 months following the sale if the Company desires; Upon a sale of
substantially all the assets of the Company, Employee shall be entitled to a
cash payment of 5% of the net purchase price up (Net purchase price will be
calculated as Total Purchase Price less debt owed to Senior Debt Holder
(currently Bridge Healthcare) and Shareholders/Members of MS.) to a maximum of
$100,000 with the agreement that Employee remains on staff for a period of at
least 3 months following the sale if the Company desires.



--------------------------------------------------------------------------------

  7) MS will reimburse the Employee for all out-of-town travel, lodging, meals,
and auto rental, based on MS travel policies. Employee shall receive a company
owned cell phone and a monthly car allowance of $400.00.

 

  8) MS will reimburse Employee for all direct out-of-pocket expenses as a
result of the business development, client relations, and recruitment activities
including parking, tolls, and telephone usage. Direct expenses for client
relations and entertainment must be approved by the CEO.

 

  9) During the term of the Agreement, Employee may be given access to sensitive
or proprietary information involving MS trade secrets or marketing information,
or trade secrets or marketing information of a prime contractor or
subcontractors working with MS. Employee agrees to keep all such
information/documents in strict confidence and take prudent measures to protect
and secure information/documents. Employee further agrees that it will not
solicit or interfere with any accounts, trade, employees or contractual
arrangements of MS as it pertains to its services and will not compete with any
of the accounts, trade, business patronage, employees or contractual
arrangements of MS as it pertains to its services. Employee agrees that for a
period of one (1) year following the termination of this Agreement, Employee
will not compete with MS as a partner, owner, employee, or through any other
means within 25 miles of any MS office.

 

  10) Employee agrees that the compensation under this Agreement is reasonable
inducement to enter into the terms outlined in this Paragraph 8. Employee agrees
that the scope is reasonable based on his role as an officer of MS. Employee
agrees that the geographic scope of the restrictions outlined in Paragraph 8 are
reasonable.

 

  11) Employer agrees that for the calculation of vesting for any and all types
of benefits offered by MS, Employees official employment start date is
September 27, 2004, the first day of his employment with MS on an hourly basis.

 

  12) If any of the terms of this Agreement conflict with the Employee Handbook,
this Agreement is the governing document.

 

  13) Employee agrees that this Agreement constitutes the entire Agreement and
that no other agreement exists between the parties, either oral or written,
which are not included in this Agreement. The Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania.



--------------------------------------------------------------------------------

My signature below indicates that I:

 

  I. Have had the opportunity to review this position description with my
immediate supervisor.

 

  II. Have had the opportunity to ask all questions which I might have
pertaining to this position description.

 

  III. Acknowledge and understand the duties and responsibilities of the
position to which I have been assigned.

 

  IV. Have been provided with a copy of this position description for my
personal reference.

Date: April 4, 2005

 

Employee     Mercer Staffing, Inc.

/s/ Kurt A. Braun

   

/s/ Michael D. Traina

Kurt A. Braun     Michael D. Traina, CEO